PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/062,151
Filing Date: 14 Jun 2018
Appellant(s): PATEL et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed February 8, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1

Claims 1, 3-4, 6-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zaidel (WO 2015/094332). 
Zaidel discloses oral compositions formulated into a mouth rinse comprising a phosphate/acrylate co-polymer and an orally acceptable carrier (Abstract). The compositions inhibit staining, acid erosion and/or biofilm formation (paragraph 0008). The compositions may also comprise a polycarboxylates. The phosphate/acrylate copolymer comprises .01 to 10% by weight of the composition (paragraph 0025, 1.1). The polycarboxylate comprises 0.1 to 30% (paragraph 0025, 1.2). Antibacterial agents are used and include cetylpyridinium chloride, a cationic bactericide (paragraph 0025, 1.11). Zinc salts are used and include zinc lactate (ref. claim 12). The compositions comprise water. The compositions are used to treat gum disease and halitosis (paragraph 0007). The zinc salt comprises 0.01% to 2% (paragraph 0025, 1.22). The compositions also comprise a nonionic surfactant ranging from 0.01% to 10 weight 
The prior discloses compositions containing a phosphate/acrylate copolymer, a cationic antibacterial, one synthetic anionic linear polycarboxylate polymer, a surfactant and zinc lactate. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The components of Zaidel et al. together are substantially the same as those recited by the instant claims and therefore should have the similar characteristics as recited by instant claim 3-4. 

Rejection 2

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,918,926. The rejection is maintained. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar they both recite an oral care compositions comprising a phosphate/acrylate copolymer and an acceptable carrier. The instant claims differ from the patented claims insofar as the independent instant claim recites zinc lactate, a cationic antibacterial agent, a surfactant and an anionic linear polycarboxylate polymer. However the dependent claims of the patented claims recite zinc lactate, and anionic linear polycarboxylate. Surfactants and other antibacterials are disclosed by the patent. Therefor the instant claims are obvious over the patented claims. 

Rejection 3

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,931,291 in view of Zaidel (WO 2015/094332). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar they both recite an oral care compositions comprising a phosphate/acrylate copolymer, a zinc salt and an 
However Zaidel disclose zinc salts include zinc lactate. Surfactants include poloxamers. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc lactate as a zinc salt and a poloxamer as surfactant in the compositions used in the compositions and methods of the patented claims because they are suitable for use in oral care compositions.  Therefore the instant claims are obvious over the patented claims. 

Rejection 4

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 and 8-18 of U.S. Patent Application 15/805,219 in view of Zaidel (WO 2015/094332). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar they both recite an oral care compositions comprising a phosphate/acrylate copolymer and an acceptable 
However Zaidel disclose zinc salts include zinc lactate. Surfactants include poloxamers. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc lactate as a zinc salt and a poloxamer as surfactant in the compositions used in the compositions and methods of the copending claims because they are suitable for use in oral care compositions.  Therefore the instant claims are obvious over the copending claims. 

Rejection 5

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 and 12-20 of U.S. Patent Application 15/668,913 in view of Zaidel (WO 2015/094332). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar they both recite an oral care compositions comprising an acidic polymer, a nonionic polymer (the surfactant), a 
However Zaidel disclose zinc salts include zinc lactate. Surfactants include poloxamers. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc lactate as a zinc salt and a poloxamer as surfactant in the compositions used in the compositions and methods of the copending claims because they are suitable for use in oral care compositions.  Therefore the instant claims are obvious over the copending claims. 

Rejection 6

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-16 and 18-19 of U.S. Patent Application 15/366327 in view of Zaidel (WO 2015/094332). 

However Zaidel disclose zinc salts include zinc lactate. Surfactants include poloxamers. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc lactate as a zinc salt and a poloxamer as surfactant in the compositions used in the compositions and methods of the copending claims because they are suitable for use in oral care compositions.  Therefore the instant claims are obvious over the copending claims. 

Rejection 7

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,801,795 in view of Zaidel (WO 2015/094332). 

However Zaidel disclose zinc salts include zinc lactate. Surfactants include poloxamers. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc lactate as a zinc salt and a poloxamer as surfactant in the compositions used in the compositions and methods of the patented claims because they are suitable for use in oral care compositions.  Therefore the instant claims are obvious over the patented claims. 

Rejection 8

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,789,048 in view of Zaidel (WO 2015/094332). 

However Zaidel disclose zinc salts include zinc lactate. Surfactants include poloxamers. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc lactate as a zinc salt and a poloxamer as surfactant in the compositions used in the compositions and methods of the patented claims because they are suitable for use in oral care compositions.  Therefore the instant claims are obvious over the patented claims. 

Rejection 9

Claims 1, 3-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,814,666 in view of Zaidel (WO 2015/094332). 

However Zaidel disclose zinc salts include zinc lactate. Surfactants include poloxamers. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used zinc lactate as a zinc salt and a poloxamer as surfactant in the compositions used in the compositions and methods of the patented claims because they are suitable for use in oral care compositions.  Therefore the instant claims are obvious over the patented claims. 






(2) Response to Argument

Rejection 1

Appellant argues that there is no legally sufficient motivation to modify Zaidel’s composition to arrive at the composition as claimed in Claim 1 and claims dependent thereon. The Federal Circuit has specifically held that the framework for analysis as to the obviousness of chemical formulations and their uses involves a "lead-modification" analysis similar to that involving novel compounds. Unigene Laboratories, Inc. et al. v. Apotex, Inc., et al., 655 F.3d 1352, 1361-1362 (Fed. Cir. 2011), applying the analytical framework of Take da Chemical Industries, Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 1356 (Fed. Cir. 2007) and its progeny. Claim 1 requires a particular combination of specific elements: at least one phosphate/acrylate copolymer, at least one cationic antibacterial agent, at least one synthetic anionic linear polycarboxylate polymer in an amount of at least 1% by weight; at least one surfactant, which is a nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer, in an amount of from 1% to 2% by weight; and  zinc lactate in an amount ranging from 0.1% to 0.5% by weight.
The Examiner submits that lead modification is not the only motivation to combine prior art. The motivation to combine may also be based on the reasoning that “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride prima facie case of obviousness exists.


Appellant argues that in this case, the Examiner has taken Zaidel as the lead reference, and has evidently taken the Zaidel’s exemplary mouth rinse formulation (Table 2) as the lead formulation. The Zaidel’s mouth rinse formulation contains 0.4-2.4% phosphate/acrylate co-polymer, 0.25% Gantrez, 0.28% zinc citrate and 1% polysorbate 20. The Zaidel’s formulation is different from the presently claimed composition recited in claim 1 in several respects. First of all, the Zaidel’s 
The Examiner disagrees and submits that the reference is used for all it encompasses. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP 2123, I. Zaidel discloses that antibacterial agents may be used and include cetylpyridinium chloride. It also discloses zinc lactate and a nonionic surfactant. Therefore Zaidel suggests the composition of the instant claims. In regard to Unigene, Unigene is not the only precedent to establish a prima facie case of obviousness and Unigene was not used to establish a prima facie case of obviousness in the instant case.  

Appellant argues that for example, Zaidel’s exemplary formulation does not contain CPC (cetylpyridinium chloride), whereas claim 1 (and 11) requires that the composition contains CPC in an amount of greater than 0.03% and less than 0.1% (or 0.07% in claim 11). Zaidel does not disclose any exemplary formulation containing CPC, much less the claimed amount of CPC. Although Zaidel discloses several broad ranges for antibacterial agents, the ranges are not specifically directed to 
The Examiner submits that Zaidel suggests using CPC in the compositions. Further it appears that the stability does not rely on the presence of the CPC. It appears that the stability is dependent on the nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer (Pluronic). In regard to the amount of CPC, Zaidel discloses an amount for antibacterial agents. One of ordinary skill in the art would be able to adjust the amount of CPC based on this range to get the desired therapeutic effect. There appears to be no unexpected result associated with the amounts of CPC used in the instant claims. Therefore it would have been obvious to have used CPC in the amounts recited by the instant claims in the compositions of Zaidel because Zaidel suggests using CPC. 

Appellant argues that in addition, the amounts of phosphate/acrylate co-polymer (0.4-2.4%) and Gantrez (0.25%) in the Zaidel’s exemplary formulation is lower than the claimed amounts of phosphate/acrylate co-polymer (2.5%-4% (claim 1) or about 2.5% (claim 11)) and synthetic anionic linear polycarboxylate polymer (at least 1% (claim 1) or about 1% (claim 11)). Moreover, the Zaidel’s mouth rinse formulation contains 1% polysorbate 20, which is not a nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer recited in claim 1 (and claim 11). Although Zaidel discloses CPC, zinc salt, 
The Examiner disagrees and submits that Zaidel discloses using higher amounts of phosphate/acrylate copolymer, 0.1 to 10 weight % (page 6, paragraph 0025, 1.1). Further Zaidel disclose nonionic surfactants that may be used in the compositions include Pluronics. Therefore Zaidel suggests using 2.5%-4% of phosphate/acrylate copolymer and a nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer in the compositions disclosed therein. The combination recited by the instant claims does not appear to result in more than what is expected and therefore the combination is obvious in view of Zaidel because Zaidel suggests using the components recited in the instant claims in a composition. Even if this was not the case, the claims are not commensurate in scope with the results disclosed by the instant specification. 

Appellant argues that the Examiner argues that since this modification of the prior art represents nothing more that “predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. Final Office Action at page 3. However, mere identification in the prior art of each component of a composition does not show that the combination as a whole would have been obvious. In re Kahn, 441 F.3d 977, 986 (Fed. Cir. 2006). Rather, there must also be some reason 
	The Examiner submits that Unigene is not the only reasoning to establish a prima facie case of obviousness. Zaidel suggests combining the components in the amounts recited by the instant claims. This modification of the prior art represents nothing more that “predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. Final Office Action at page 3. The reason to modify the compositions of Zaidel is that each component serves a therapeutic function. Zaidel specifically discloses the combination of a phosphate/acrylate copolymer, a zinc salt, Gantrez and a nonionic surfactant. Therefore Zaidel discloses the combination of each class of compound recited in the instant claims, with the exception of a cationic anti-bacterial. However, one would be motivated to add CPC to obtain its therapeutic function and because it is suggested by Zaidel. Zaidel discloses that the phosphoric/acrylate copolymer is an essential component of the compositions disclosed. Therefore one would reasonably conclude Zaidel discloses CPC, that CPC added to the compositions would not negative effect the therapeutic of the each ingredient.  Zaidel also discloses the amounts and using different zinc salts and surfactants. The reasoning to change/substitutes different components is because it is suggested by Zaidel and using different combinations of the disclosed components would not yield more than what would be expected. Further, the stability is not recited in the instant claims. It is suggested Appellant amend the claims to incorporate the limitation of claim 4. 

prima facie case has been made (which Appellant does not concede), determination of obviousness mandates evaluation of secondary considerations, including unexpected results. The data in the present application shows a beneficial effect of the claimed composition. The data in Table 2 shows that Formulation A containing has higher turbidity than Formula B. Formulation A contains higher amounts of phosphate/acrylate copolymer and Gantrez than Formulation B. This shows that increasing the amounts of phosphoric/acrylate copolymer and Gantrez makes the composition containing a cationic antibacterial agent (CPC) and zinc lactate more unstable. 
The Examiner submits, that it would appear that based on Formulation A and B, that a decrease in phosphate/acrylate copolymer also results in an increase in stability because less phosphate/acrylate copolymer is used in Formulation B. However Formulation C shows that increasing the phosphate/acrylate copolymer and Gantrez also increases stability. It would appear the stability is dependent of the poly(oxyethylene)-poly(oxypropylene) block copolymer and not the Gantrez and phosphate/acrylate copolymer. It is not clear if lowering the Gantrez and phosphate/acrylate copolymer is responsible for the change in stability or the higher amount of poly(oxyethylene)-poly(oxypropylene) block copolymer because more than one variable was changed in Formula B.  

Appellant further argues that the data in Table 2 further shows that Formulation C has a lower turbidity (14.5 NTU), compared to Formulations A and B. Formulation A and Formulation C are similar, but the amount of Pluronic F127 is higher in Formulation C, 
The Examiner submits that although it does appear that the poly(oxyethylene)-poly(oxypropylene) block copolymer is what stabilizes the compositions, the claims are not commensurate in scope in regard the type of poly(oxyethylene)-poly(oxypropylene) block copolymer. It is not clear if the results would be obtained when using different types of poly(oxyethylene)-poly(oxypropylene) block copolymer. It also is not clear if the amounts higher than 1% would have a negative effect of a positive effect on stability. It is suggested Appellant add the limitation of claim 4 into claim 1. 

Appellant argues that they may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). Formulation A in the present application is closer to the claimed composition than the Zaidel’s exemplary formulation (Table 2) in that Formulation A 
	The Examiner submits that although Formulation A is close to that of the instant claims, Zaidel suggests all the components in overlapping amounts. A stated above, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including 


Appellant argues that in the Notice of Panel decision from Pre-Appeal Brief Review, the rejection of claim 4 under 35 USC 103 over Zaidel was withdrawn in view of applicant’s comparative data. Claim 4 recites that the oral care composition has a turbidity of less than or equal to 15 Nephelometric Turbidity Units at 25°C. The Examiner acknowledges that the comparative data shows a beneficial effect of the claimed composition but considers that only claim 4 is commensurate in scope with the data. Appellant respectfully disagrees.
The Examiner submits that it is the turbidity that distinguishes the instant claims from that of prior art of record. The claim as written encompass combinations that may or may not result in increased stability. The limitation of claim 4 narrows the claims to 

Appellant argues that when considering whether proffered evidence is commensurate in scope with the claimed invention, Office personnel should not require the applicant to show unexpected results over the entire range of properties possessed by a chemical compound or composition. See, e.g., In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). Evidence that the compound or composition possesses superior and unexpected properties in a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness. Id. For example, a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the present case, Appellant’s data shows that Formulation C containing 0.07% CPC, 0.28% zinc lactate, 2.5% phosphate/acrylate copolymer, 1% Gantrez, and 1% Pluronic F127 has a lower turbidity (14.5 NTU), compared to Formulation A. Formulation A and Formulation C are similar, but the amount of Pluronic FI27 is higher in Formulation C, compared to Formulation A (1% vs. 0.4%). The turbidity of Formulation A is much lower than that of Formulation C (14.5 NTU vs. 64.8 NTU). This result shows that the increased amount of Pluronic F127 (a nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer) makes the composition comprising CPC, zinc lactate, high amounts of anionic polymers (1% 
The Examiner disagrees and submits that although it is not necessary to show result for the entire range, in the instant case it appears that a small change in amount changes the stability of the composition. For instance, Formulation B has a decrease phosphate/acrylate copolymer and an increase in stability. However when the phosphate/acrylate copolymer is increased, the composition still has a decrease in stability. It is agreed that it appears that the more Pluronic used increases the stability but it is also noted that the amount of cetylpyridinium chloride is decreased which may also affect stability. Thus it is not clear whether the Turbidity would have decreased if CPC was present at 0.1% % in Formulation C with the increase of Pluronic®. Further reduction in Turbidity is not really proportional to the change in the amount of Pluronic. Therefore it is not clear if adding more Pluronic such as 2% would further increase stability, negatively impact stability or not affect stability. Further it is not clear if the type 

Appellant argues that Claim 1, and claims dependent thereon, are thus commensurate in scope with the data and request consideration of the surprising and beneficial data disclosed in the Appellant’s specification.
The Examiner disagrees and submits that claim 1 does not recite specific components such as a specific phosphate/acrylate copolymer and a specific nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer. It is not clear if different nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer or the phosphate/acrylates copolymers of Formula 1 would yield the same results. Further it appears that a small change of amounts affects the stability and claim 1 recites a range of each component.  Therefore the claims are not commensurate in scope with the results. 

Appellant notes that the rejection of Claim 4 under § 103 was withdrawn by the decision of the PABR Panel, and that the Examiner apparently acknowledges that the comparative data shows a beneficial effect of the claimed composition at least with respect to claim 4. Accordingly, the rejection of claim 4 should be withdrawn.
The Examiner submits that the rejection has been withdrawn in regard to claim 4.


The Examiner disagrees and submits that although claim 11 recites specific amounts, it does not recite specific components such as a specific phosphate/acrylate copolymer and a specific nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer. It is not clear if different nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer and phosphate/acrylates copolymers of Formula 1 would yield the same results. Therefore the claims are not commensurate in scope with the results. 

Appellant argues that Claim 11, and claims dependent thereon, are thus commensurate in scope with the data and request consideration of the surprising and beneficial data disclosed in the Appellant’s specification.
The Examiner disagrees and submits that in regard to claim 11, the claims do not appear to be commensurate in scope because it does not recited the specific phosphate/acrylate. It is suggested Appellant amend the claims to recite the limitations of claim 4. 



Rejections 2-9 

	Appellant argues Rejections 2-9 together.  	
Appellant argues that like Zaidel, the disclosures of the reference patents (US Patent No. 9,918,926, 9,931,291, 9,801,795, 9,789,048, and 9,814,666) and co-pending applications (US Patent Application 15/805,219, 15/668,913, and 15/366,327) do not teach or suggest a composition comprising a specific combination of at least one phosphate/acrylate copolymer, cetylpyridinium chloride, at least one synthetic anionic linear polycarboxylate polymer, a nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer, and zinc lactate, much less the claimed amounts of them recited in claims 1 and 11.
The Examiner disagrees and submits that the patented and copending claims recite a composition comprising a phosphate/acrylate copolymer, a cationic antibacterial agent, an anionic linear polycarboxylate polymer, a nonionic surfactant and a zinc salt in the independent and/or dependent claims. The patented and copending claims are deficient insofar as most do not recited the specific zinc salt, zinc lactate, and/or a poloxamer. However these deficiencies are cured by Zaidel. The patented and copending claims also recite comprising, which leaves them open to incorporate other components. This is supported by the patented and copending claims own specifications, which disclose all the components of the instant claims and disclose overlapping amounts of these components with that of the instant claims. Therefore the patented and copending claims suggest the composition of instant claims 1 and 11. 



	The Examiner disagrees and submits that one of skill would not modify Zaidel’s composition because this is an Obvious Double Patenting Rejection. It is a comparison of the instant claims with that of patented and copending claims sharing a common Assignee. The instant claims recite the same components recited in the independent and/or dependent claims of the patented and copending claims with the exception of zinc lactate and/or a poloxamer nonionic surfactant. These deficiencies are cured by the disclosure of Zaidel, which was used to disclose that poloxamers and zinc lactate are used in compositions comprising phosphate/acrylate copolymers. Therefore it would have been obvious to have used zinc lactate as the zinc salt recited in the patented and copending claims and a poloxamer as the surfactant recited in the patented and copending claims because they are suitable for use in oral care compositions comprising phosphate/acrylate copolymers as supported by MPEP 2144.07. This 

Appellant further argues, as discussed above, the data in the present application shows a beneficial effect of the claimed composition (increased stability). This beneficial effect of the claimed composition is not taught or suggested by the reference patents and co-pending applications. As discussed above, Appellant submits that the claims, e.g., claims 1 and 11, are commensurate in scope with the data and request consideration of the surprising and beneficial data disclosed in the Appellant’s specification.
The Examiner disagrees and submits that not all the instant claims are commensurate in scope with the disclosed results. It can be seen by the results of the instant specification that the results are dependent of the smallest change in amounts. This can be seen by the variations in the components of the instant compositions. For instance, when Gantrez is lowered the composition becomes more stable but when it is increased, the composition becomes even more stable. In regard to the Pluronic, it appears that the higher the amount, the more stable the compositions becomes. However this may or may not be the case when the Pluronic is used in an amount of 2% as recited by the instant claims. It is further noted that cetyl pyridinium chloride also appears to have an effect on stability. However it is not clear if 0.03% and 0.1% would greatly change the stability when the Pluronic is at 1%. Therefore in regard to the Double Patenting rejection, the results are not sufficient to overcome the rejection of 4. 

Appellant argues that in regard to claim 4, separately argued herein, the above arguments apply as for claim 1, and furthermore, the rejection of claim 4 under 35 USC 103 over Zaidel was withdrawn in view of applicant’s comparative data, by the Panel decision from Pre-Appeal Brief Review. The Examiner appears to acknowledge that the comparative data shows a beneficial effect of the claimed composition and considers that claim 4 is commensurate in scope with the data. As for the 103 rejection, Appellant respectfully submits that the double patenting rejections of claim 4 must be withdrawn.
The Examiner disagrees and submits that the patented and copending claims recite all the components of the instant claims in either the independent or the dependent claims with the exception of the specific zinc salt, zinc lactate. US Patent 9,814,666, even discloses low turbidity. Therefore one would reasonably conclude that the compositions of the patented and copending claims have low Turbidity. 

Appellant argues that claim 11, separately argued herein, and claims dependent thereon are not obvious over the disclosures of the reference patents (US Patent No. 9,918,926, 9,931,291, 9,801,795, 9,789,048, and 9,814,666) and co-pending applications (US Patent Application 15/805,219, 15/668,913, and 15/366,327) for the reasons stated above with respect to claim 1. The references do not teach or suggest a composition comprising a specific combination of at least one phosphate/acrylate copolymer, cetylpyridinium chloride, at least one synthetic anionic linear polycarboxylate polymer, a nonionic poly(oxyethylene)-poly(oxypropylene) block copolymer, and zinc lactate, much less the claimed amounts of them recited in claim 11. 
	The Examiner submits that Zaidel is not being modified. The double patenting rejection is the comparison of the patented claims or copending claims to the instant claims. Although the patented claims and copending claims are not exactly the same, they comprise the same components. The instant claims recite a specific zinc salt whereas the patented claims or copending claims recited zinc salts in general. Zaidel was used to cure this deficiency and make obvious that zinc lactate is a zinc salt used with phosphate/acrylate copolymer. Therefore it would have been obvious to use zinc lactate as a zinc salt in the compositions of the patented claims or copending claims. Therefore one would not modify Zaidel.  

Appellant argues that as discussed above, the data in the present application shows a beneficial effect of the claimed composition (increased stability). This beneficial effect of the claimed composition is not taught or suggested by the reference patents and co-pending applications. As discussed above, Appellant submits that Claim 11 is commensurate in scope with the data and request consideration of the surprising and beneficial data disclosed in the Appellant’s specification.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEZAH ROBERTS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/
Supervisory Patent Examiner, Art Unit 1618 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.